The Surrogate.
On the hearing of this application, the respondent’s counsel, while disavowing any purpose to question, in other respects, the claim of the petitioner, insisted that it was excessive in amount. If this objection shall be presented in the form of a verified answer, the claim must necessarily be treated as a disputed-one, and, as such, one which the Surrogate has no authority to determine. The respondent will be afforded an opportunity to interpose such a verified answer, embodying his objection to the petitioner’s claim.
*149In default of such answer, an order must be entered directing payment.